Citation Nr: 1823788	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an Achilles tendon disability.

2. Entitlement to an effective date earlier than May 1, 2014, for the grant of service connection for tinnitus.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Fiancée


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to March 1988 and July 2006 to December 2006.  He also had relevant service in the Army National Guard, with active duty for training (ACDUTRA) in July 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case has since been transferred to the RO in San Diego, California.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's initial claim of entitlement to service connection for tinnitus was received on January 2, 2013, and his claim was denied in a March 2014 rating decision.

2. The Veteran submitted new and material evidence within a year of the March 2014 rating decision, which in part, formed the basis of the grant of entitlement to service connection for tinnitus in an August 2014 rating decision.  As such, the March 2014 rating decision did not become final.

3. The Veteran had tinnitus related to active service since at least January 2, 2013, which is the date of his original claim for service connection for tinnitus.

4. The Veteran's Achilles tendon disability was aggravated beyond the natural progress of that injury or disease during a period of ACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for an effective date of January 2, 2013, but not earlier, for service connection for tinnitus have been met.  38 U.S.C. §§ 5107 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

2. The criteria for service connection for an Achilles tendon disability have been met.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for the Grant of Service Connection for Tinnitus

The Veteran contends that an earlier effective date of at least January 2, 2013, for the award of service connection for tinnitus is warranted, as that is when he originally brought his claim for service connection.

A review of the record shows that VA received a claim of entitlement to service connection for a tinnitus in January 2013.  The Veteran was denied entitlement to service connection for tinnitus in March 2014.  New evidence in support of the Veteran's claim was submitted in May 2014, within a year of the March 2014 rating decision.  In that regard, a hearing loss and tinnitus disability benefits questionnaire was provided.  The examiner stated that the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  Subsequently, in an August 2014 rating decision, the RO granted service connection for the Veteran's tinnitus effective May 1, 2014.  As the new evidence was submitted within one year of the original March 2014 denial, that rating decision did not become final.  38 C.F.R. § 3.156(b) (2017).

Here, the record shows competent lay evidence that the Veteran has been experiencing his tinnitus since before the May 1, 2014, assigned effective date.  Indeed, at the October 2013 VA examination the Veteran reported that he had recurrent tinnitus since 1987, and that he still had tinnitus.  Similarly, at the May 2014 VA examination, the Veteran reported that he had tinnitus since service.  

In sum, the Veteran was given an effective date that matched the date of the most recent VA examination.  There is competent evidence that the Veteran has experienced tinnitus since active service.  The Veteran made an original claim for service-connection for tinnitus on January 2, 2013.  The March 2014 rating decision denying the Veteran's original service connection claim was not a final decision.  The Board finds that the Veteran is entitled to an earlier effective date for tinnitus. Thus, the Veteran is entitled to an effective date matching the date of the original claim of entitlement to service connection for tinnitus.

Entitlement to Service Connection for an Achilles Tendon Disability

The Veteran has asserted that his left Achilles tendon disability was aggravated during a period of ACDUTRA.  Specifically, he testified that he aggravated a pre-existing Achilles tendon injury after he participated in a field activity a few months after he had surgery on his Achilles tendon.  The Veteran had a second surgery on his Achilles tendon during the appeal period in October 2013.  The Board notes that the Veteran has been diagnosed with Achilles tendinitis.

The record reflects that the Veteran sought treatment for his Achilles tendon injury in July 2010, during a period of ACDUTRA.  At that time, the Veteran reported that he had surgery on his Achilles tendon about three months prior, and that his Achilles tendon started to have increase in pain and swelling over the last three days.

The Veteran was afforded a VA examination in February 2014.  The examiner opined that the Veteran's Achilles tendon disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In that regard, the examiner stated that the Veteran's 1983ankle injury would not result in an Achilles tendon rupture more than 20 years later.  Additionally, the examiner opined that the claimed Achilles tendon rupture, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In that regard the examiner found that there were no significant findings of limitation of motion, pain, or any other signs or symptoms of left ankle function that was aggravated beyond its natural progression.

The Board finds the February 2014 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner did not give appropriate consideration to the Veteran's lay statements regarding the aggravation of his pre-existing Achilles tendon injury.  Further, the examiner did not adequately discuss the clinical findings of record.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

In April 2014, the Veteran's surgeon provided an opinion regarding the potential aggravation of the Veteran's Achilles disability by physical activity performed on ACDUTRA. The doctor stated that the Veteran's military service as likely as not could have aggravated his pre-existing Achilles tendon disability.  In so finding, the doctor stated that performing ACDUTRA activities within three months after surgery could have potentially been too soon.  Notably, the doctor stated that the Veteran's military service as likely as not could have aggravated his pre-existing Achilles tendon disability, but that it was not definite.  The examiner noted that the Veteran should not have done any physical activity, to include running or going up or down stairs until the 4th month post-surgery.  It was indicated that the Veteran would not be assumed to be fully recovered from surgery until six months following the procedure.  While the opinion itself is speculative in nature, the Board finds the information provided in conjunction with the opinion to be highly probative.  The information clearly outlined the timeline for the Veteran's recuperation from his surgical procedure.  Clearly, the Veteran was supposed engage in limited physical activity until six months following his surgical procedure.  This tends to support the claim that the Veteran's Achilles injury was aggravated by duties performed while on a period of ACDUTRA approximately three months following his surgical procedure.

Also of record is a May 2014 statement from a private examiner.  The examiner appeared to opine that the Veteran's Achilles tendon injury was as likely as not a result or consequence of the Veteran's military service.  The examiner did not provide a detailed rationale; instead he indicated that he based his opinion on the attached records, to include the above medical opinion.  Thus, while the May 2014 medical statement does not contain a sufficient rationale, it does provide more weight to the speculative opinion provided by the Veteran's treating surgeon.  

Based on the above, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for an Achilles tendon disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER
Entitlement to an effective date of January 1, 2013, but no earlier, for service connection for tinnitus is granted.

Entitlement to service connection for an Achilles tendon disability is granted.


REMAND

The Veteran is seeking entitlement to a TDIU based on his service-connected disabilities.  In the decision above, the Board has granted service connection for residuals of an Achilles tendon rupture, which could impact the decision on TDIU.  Therefore, the AOJ should address the issue of entitlement to a TDIU in light of that new development.

In the event that the ratings assigned for the service-connected disabilities do not cause the Veteran to meet the schedular criteria for assignment of a TDIU, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand for that purpose is warranted.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Promulgate the Board's decision granting entitlement to service connection for an Achilles tendon disability.

2. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

3. Conduct any additional development determined to be warranted to adjudicate the issue of entitlement to a TDIU.

4. In the event that the Veteran does not meet the schedular criteria for assignment of a TDIU, refer the claim to the Director of Compensation Service, for consideration of whether a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) is warranted.

5. Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


